DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gluschenkov et al. (PG Pub. No. US 2017/0213889 A1) in view of Lin et al. (PG Pub. No. US 2016/0043035 A1).
Regarding claim 1, Gluschenkov teaches a semiconductor device (fig. 8B) comprising: 
a semiconductor substrate (¶ 0026: 102); 
an interlayer dielectric film (¶ 0031: 202) arranged on an upper surface of the semiconductor substrate (fig. 5: 202 disposed on upper surface of 102); 
a titanium layer provided on the interlayer dielectric film (¶ 0047: titanium layer portion of preferred metal liner disposed at least indirectly on 202); and 
a titanium nitride layer provided on the titanium layer (¶ 0047: titanium nitride layer portion of preferred metal liner provided on titanium layer), wherein 
the interlayer dielectric film is provided with an opening (¶ 0032: 302) that exposes a part of the upper surface of the semiconductor substrate (fig. 3: 302 exposes surface of 102), 
the titanium layer and the titanium nitride layer are provided also within the opening (¶ 0047), 
the titanium layer arranged in contact with the semiconductor substrate and on a bottom portion of the opening is entirely titanium-silicided (¶ 0047: titanium portion of metal liner forms silicide layer 702), 
a height of the titanium layer provided on the interlayer dielectric film is 45 nm or smaller (¶ 0047: thick Ti layer between 1-5 nm), and
T3 > T2, wherein 
T2 is a height from the upper surface of the substrate of a titanium-silicided portion of the titanium layer in a bottom of the opening of the interlayer dielectric film (figs. 4B, 5B, 6B and 7B: height of 702 disposed in central portion of 602, relative to surface of 102), and 
T3 is a distance that the titanium-silicided portion of the titanium layer extends upwardly in the opening along a side wall of the interlayer dielectric film (figs. 7B, 8B: distance of 702 in peripheral region of 602 extends upwardly in the opening along a side wall of 702 to a greater height than T2).
Gluschenkov further teaches unreacted metal liner remains within the contact structure (¶ 0047).
Gluschenkov does not teach a height of the titanium layer provided on the interlayer dielectric film and in a region other than the opening is 30 nm or larger and 45 nm or smaller.
Lin teaches a titanium layer (¶ 0014: 26, corresponding to titanium layer of Gluschenkov) formed in an interlayer dielectric opening (fig. 2: 26 formed in opening 24 of interlayer dielectric 22, similar to arrangement of Gluschenkov), and a titanium nitride layer (¶ 0015: 28, corresponding to the titanium nitride layer of Gluschenkov), wherein a height of the titanium layer provided on the interlayer dielectric film and in a region other than the opening is 30 nm or larger and 45 nm or smaller (¶ 0014: a portion of 26 formed on a surface of 22 is normal to the surface of the substrate 20, and the 26 in a direction normal to the surface of the substrate 20 comprises a thickness of 300Å or 30 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the metal liner of Gluschenkov with the thickness of Lin, as a means to provide sufficient thickness of sidewall adhesion layer 26 between 28 and 22 (Lin, ¶ 0014), while optimizing the thickness of the resulting silicide layer and related contact resistance (Lin, ¶ 0034).


Regarding claim 2, Gluschenkov and Lin teach the semiconductor device according to Claim 1, further comprising a tungsten plug (Gluschenkov, ¶ 0048: 802) provided in the opening and on the titanium nitride layer (Gluschenkov, fig. 8B & ¶ 0047: 802 disposed on titanium nitride liner retained in ILD opening 202).

Regarding claim 3, Gluschenkov and Lin teach the semiconductor device according to Claim 1, wherein the titanium layer provided on the interlayer dielectric film and in a region other than the opening is a titanium layer that does not include a titanium-silicided portion (Gluschenkov, ¶ 0047: titanium layer, as modified to include layer 28 of Lin, includes an unreacted portion outside of ILD opening 202).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gluschenkov in view of Lin as applied to claim 1 above, and further in view of Lin et al. (Patent No. US 6,407,002 B1, hereinafter Lin’002).
Regarding claim 5, Gluschenkov in view of Lin teaches the semiconductor device according to Claim 1, wherein the opening of the interlayer dielectric film has a sidewall (Gluschenkov, fig. 7B among others: opening in 202 comprises a sidewall).
Gluschenkov in view of Lin is silent to the opening sidewall comprising an upwardly convex curved shape.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the opening of Gluschenkov and Lin with the shape of Lin’002, as a means to provide a widened trench portion to substantially improve the tungsten W-filling of contact/via holes without the formation of key-holes, resulting in metal plugs of high electrical integrity and high reliability (Lin’002, abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gluschenkov in view of Lin and Lin’002 teaches the as applied to claim 1 above, and further in view of Chen et al. (PG Pub. No. US 2017/0148889 A1).
Regarding claim 6, Gluschenkov in view of Lin and Lin’002 teaches the semiconductor device according to Claim 5, comprising an interlayer opening with a curved sidewall shape (Gluschenkov, 302, as modified to include the curvature of Lin’002) disposed above a substrate (Gluschenkov, 102). Gluschenkov in view of Lin and Lin’002 further teaches the substrate comprises a gate structure (Gluschenkov, ¶ 0026: 104) and a source/drain structure (Gluschenkov, ¶ 0026: 106), the tungsten plug electrically connected to the source/drain structure (Gluschenkov, ¶ 0049: 802 electrically connected to 106).
Gluschenkov in view of Lin and Lin’002 is silent to wherein the semiconductor substrate has:
a plurality of trench portions that are provided from the upper surface of the semiconductor substrate to inside the semiconductor substrate and are arranged in a predetermined array direction on the upper surface of the semiconductor substrate; and
a mesa portion that is sandwiched by two trench portions in the array direction, the interlayer dielectric film is provided covering an upper end portion of at least some of the trench portions, the opening is provided so as to expose an upper surface of at least some of mesa portions including the mesa portion, and the side wall of the interlayer dielectric film has the curved shape above at least both end portions of the mesa portion in the array direction.
Chen teaches a semiconductor device (fig. 9) comprising a contact metal electrode (48, corresponding to 104 of Gluschenkov) formed in an ILD layer opening (opening 400 formed in ILD layer 44, corresponding to 302 of Gluschenkov), a plurality of trench portions (¶ 0012 & fig. 1: 200) provided from an upper surface of a semiconductor substrate (101/102) to inside the semiconductor substrate and are arranged in a predetermined array direction on the upper surface of the semiconductor substrate (figs3. 2-9: 200 arranged in lateral direction of 101/102), and a source/drain mesa portion (¶ 0019 & fig. 9: 40/42) that is sandwiched by two trench portions in the array direction, the ILD layer is provided covering an upper end portion of at least some of the trench portions (fig. 9: 44 covers trenches 200), the opening is provided so as to expose an upper surface of at least some of mesa portions including the mesa portion (fig. 9: 400 exposes mesa portions 40/42), and the side wall of the interlayer dielectric film has a curved shape above at least both end portions of the mesa portion in the array direction (fig. 9: 44 has curved portion disposed above 40/44).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Gluschenkov in view of Lin and Lin’002 with the trenches and mesas of Chen, as a means to form a semiconductor device with reduced capacitance (Chen, ¶ 0006), enhancing operation bandwidth (Chen, ¶ 0009).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gluschenkov in view of Lin as applied to claim 2 above, and further in view of Tsou et al. (Patent No. US 6,265,305 B1).
Regarding claim 7, Gluschenkov in view of Lin teaches the semiconductor device according to Claim 2, comprising a titanium nitride layer (Gluschenkov, ¶ 0047) and a tungsten plug (Gluschenkov, 802).
Gluschenkov in view of Lin is silent to the semiconductor device further comprising a second titanium layer that is provided on the titanium nitride layer and on the tungsten plug, and that is not titanium-silicided.
Tsou teaches a semiconductor device (figs. 1-3 among others) comprising a titanium layer (col. col. 1 line 35: 18, corresponding to titanium layer of Gluschenkov), a titanium nitride layer (col. 1 lines 35-36: 20, corresponding to titanium nitride layer of Gluschenkov), a tungsten plug (col. 1 line 36: 22, corresponding to 82 of Gluschenkov), and a second titanium layer (col. 1 line 56: 26) that is provided on the titanium nitride layer and on the tungsten plug (fig. 3: 26 provided on 18 and 22), and that is not titanium-silicided (Tsou is silent to 26 being silicided).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Gluschenkov in view of Lin with the second titanium layer of Tsou, as a means to form a conductive metal wire (Tsou, 40) on a surface of the tungsten plug (216 of .

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:
"a plurality of the openings, and the titanium layer and the titanium nitride layer are continuously provided between adjacent ones of the plurality of openings" as required by claim 14.
Lee teaches a semiconductor device (fig. 2E) comprising an opening (210), a titanium layer (213) and a titanium nitride layer (214). Lee further teaches the device is configured in a DRAM (H 0002), and therefore at least suggests a configuration including plurality of devices each comprising an opening. However, Lee is silent to the device the titanium layer and the titanium nitride layer continuously provided between adjacent ones of the plurality of openings.
Lehr teaches a semiconductor device (fig. 2g: 200) comprising a plurality of openings (203o), and a titanium layer (208A) extending in the openings (fig. 2g among others: 208A extends in openings 203o). However, Lehr is silent to the device further comprising a titanium nitride layer, the titanium layer and the titanium nitride layer continuously provided between adjacent ones of the plurality of openings (fig. 2g: 108A discontinuous between adjacent openings 203a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894